Citation Nr: 0017127	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  96-25 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $24,750.08, to 
include the issue of whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to September 
1971.  The veteran died in June 1976, and the appellant is 
his widow.  This appeal arises from a March 1995 decision of 
the Committee on Waivers and Compromises of the Philadelphia, 
Pennsylvania RO, which denied the appellant's request for 
waiver of recovery of an overpayment of Section 306 pension 
benefits in the amount of $30,170.78 on the basis of 
misrepresentation on the part of the appellant.  
Subsequently, in November 1996, the amount of the overpayment 
at issue was reduced to $24,750.08.

This case was before the Board in May 1999 and January 2000 
when it was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was awarded Section 306 benefits effective 
in June 1976 on the basis that she was the unremarried widow 
of the veteran.  Enclosed with the notification of her award 
was VA Form 21-6895, wherein it is stated that payments for 
the surviving spouse would be terminated upon remarriage.

3.  The son of the appellant and M.K. was born on November 
14, 1979.

4.  By letter dated in September 1994, the appellant was 
informed that her Section 306 benefits were terminated 
effective June 1, 1993, because it had been found that she 
had been holding herself out as married.  This retroactive 
adjustment created an overpayment of $30,170.78.  The 
effective date of the termination was later changed to 
November 1979, reducing the amount of the overpayment to 
$24,750.08.

5.  The appellant intended to misrepresent material facts 
with knowledge that it would result in the erroneous 
retention of pension benefits.


CONCLUSIONS OF LAW

1.  The termination of the appellant's Section 306 pension 
benefits, effective November 1, 1979, was proper, on the 
basis that the appellant had entered into a common law 
marriage and could no longer be recognized as the veteran's 
unremarried widow.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§§ 3.3, 3.50, 3.500(n) (1999).

2.  The overpayment of Section 306 pension benefits in the 
amount of $24,750.08 resulted from misrepresentation on the 
part of the appellant.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. § 1.962(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died in June 1976.  A review of the record 
indicates that the appellant was awarded VA Section 306 
pension benefits, effective in June 1976, on the basis that 
she was the unremarried widow of the veteran.  Enclosed with 
the notification of her award was VA Form 21-6895, wherein 
the surviving spouse is advised that payments would be 
terminated upon remarriage.

A March 1984 Form SS-5, Application for a Social Security 
Number Card, notes that the appellant's son, M.A.K., was born 
on November 14[redacted], 1979.  M.K. is listed as the 
child's father.

A March 1994 VA field examination report notes that the 
appellant and M.K. were "engaged in a common law marriage 
for either the past 18 or 10 years."  The field examiner 
stated that as a part of his investigation, he listened to a 
tape of a September 1993 court hearing, wherein M.K. stated 
that the appellant was his "girlfriend, common law."

In a June 1994 Administrative Decision, the RO found that the 
appellant had held herself out to be the spouse of M.K. 
"since at least November [redacted], 1979," the date the couple's 
son was born.  The administrative decision also indicated 
that an exact date when the relationship began could not be 
determined at that time.

By correspondence dated in September 1994, the RO informed 
the appellant that her benefits were being terminated 
effective June 1, 1976, because it had been found that she 
had been holding herself out as married.  The retroactive 
adjustment of the appellant's Section 306 pension benefits 
created an overpayment of $30,170.78

In December 1994, the appellant requested a waiver of 
overpayment.  The appellant stated that she "was never 
informed that the Veteran [sic] Administration recognize 
[sic] Common Law marriages."  She further stated, "If I 
would have known that the Veteran's Administration recognize 
[sic] common law marriages, as they claim I am, I would have 
reported it right away."

In March 1995, the RO's Committee on Waivers and Compromises 
had found misrepresentation on the part of the appellant on 
the basis of evidence that she was involved in a marital 
relationship and that misrepresentation precluded the 
granting of a waiver of recovery of the overpayment.

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
received by the RO in May 1996, the appellant stated that she 
did not meet her common law spouse until 1979 and that they 
did not live together until "1980 or 1981."

In a November 1996 letter, the RO notified the appellant that 
the termination date of her Section 306 pension benefits had 
been changed.  Her pension benefits were terminated effective 
in November 1979 because November [redacted], 1979 was the earliest 
date for which the RO could ascertain that the appellant was 
living with her common law spouse and holding herself out 
publicly as married.  The amount of the overpayment at issue 
was reduced from $30,170.78 to $24,750.08.

In a January 2000 Remand, the Board directed the RO to 
request the appellant to provide a copy of her son's birth 
certificate.  The appellant has not responded to the RO's 
February 2000 request.

Other evidence of record consisting of documents such as 
lease and rental agreements, a credit card, a bankruptcy 
petition, a debt collection notice and an arrest warrant, 
which indicate that the appellant was married to M.K. and/or 
using MK's last name, are dated from 1982.  Review of 
Eligibility Verification Reports dated from 1986 to 1993 
reveals that the appellant signed her name using the 
veteran's last name and indicated that she had not remarried 
since the veteran's death.

Analysis

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
that is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must first determine whether the debt was properly 
created.  Death pension benefits are payable to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death, when the veteran had qualifying 
service, or the veteran was, at time of death, receiving or 
entitled to receive compensation or retired pay for a 
service-connected disability based on service during a period 
of war, and the surviving spouse or child meets the net worth 
requirements and has an annual income not in excess of the 
applicable maximum annual pension rate.  38 C.F.R. § 3.3 (b) 
(1999).

Generally, a surviving spouse is a person who was married to 
the veteran at the time of death and has not remarried or 
lived with another person openly claiming to be the spouse of 
such other person.  38 C.F.R. § 3.50 (1999).  The effective 
date of the discontinuance of pension benefits as a result of 
remarriage is the last day of the month before the date of 
marriage.  38 C.F.R. § 3.500(n)(1) (1999).

In the case at hand, the RO's August 1999 Audit reveals that 
the appellant was paid Section 306 pension benefits in the 
amount of $24,750.08 from November 1, 1979 through August 
1994 on the basis that she was the unremarried widow of the 
veteran when in fact she had entered into a common law 
marriage during that time.  A review of the record reveals 
that the appellant and M.K. had a son who was born on 
November 14, 1979.  The appellant maintains that she did not 
begin living with M.K. until 1980 or 1981.  She was given the 
opportunity to support her claim by submission of her son's 
birth certificate; however, she has not chosen to avail 
herself of that opportunity.  Because this evidence is within 
the appellant's control, it must be concluded that the 
evidence fails to establish that her common law marriage to 
M.K. began after November 1979.  Her claim that the 
relationship began after 1979 lacks any credibility given the 
circumstances of this case.  Therefore, in accordance with 
the provisions of 38 C.F.R. § 3.500(n)(1), the Board finds 
that the RO properly terminated the appellant's pension 
benefits from November 1, 1979 due to the fact that the 
appellant had entered into a common law marriage and 
therefore was no longer entitled to Section 306 pension 
benefits as a surviving spouse.  This created an overpayment 
of $24,750.08.  The Board concludes the overpayment of 
pension benefits was properly created.

The Board now turns to the issue of entitlement to waiver of 
recovery of the overpayment.  Pursuant to 38 U.S.C.A. 
§ 5302(c), a finding of fraud, misrepresentation or bad faith 
precludes a grant of a waiver of recovery of the overpayment.  
If misrepresentation is involved, the misrepresentation must 
be more than non-willful or mere inadvertence.  38 C.F.R. 
§ 1.962(b).  In ascertaining whether fraud or 
misrepresentation was involved, it is helpful to turn to the 
VA manual for guidance to the RO's committee on waivers.  It 
is stated:

Fraud and misrepresentation.  Although 
these are listed as separate elements in 
Section 5302(c), they both contain common 
characteristics and should be considered 
as a single element.  In order to 
establish fraud or misrepresentation, a 
Committee must determine that there was a 
willful misrepresentation of a material 
fact, or the willful failure to disclose 
a material fact, with the intent of 
obtaining or retaining, or assisting an 
individual to obtain or retain, 
eligibility for VA benefits.  A Committee 
must show that the willful intent to 
either misrepresent or fail to disclose 
was done with the [appellant's] knowledge 
that such misrepresentation or failure 
would result in the erroneous or improper 
award or erroneous retention of VA 
benefits.

VA Manual MP-4, Part I, Chapter 8, § 8B.02 (1993).

In reviewing the evidence of record, the Board concludes that 
the evidence supports the conclusion that the appellant 
intended to defraud the VA through an intentional 
misrepresentation of material facts with regard to the change 
in her marital status.  There was an obvious failure to 
report this change which caused the overpayment, and the 
weight of the evidence establishes that the failure to report 
her common law marriage was done with willful intent knowing 
that she was improperly receiving benefits.  The appellant 
was made aware that a change in marital status would 
terminate her VA benefits.  She continued to use the last 
name of the veteran on VA forms long after she was known in 
the community to use the last name of M.K., her common law 
husband.  It is clear that she was misleading the government 
in an attempt to retain death pension benefits that were not 
rightfully hers.  Under the circumstances, the Board finds 
that the preponderance of the evidence supports a finding of 
misrepresentation on the part of the appellant in the 
creation of the overpayment in the amount of $24,750.08.  
38 U.S.C.A. § 5302(c).


ORDER

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the amount of $24,750.08 
is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

